       Case 2:20-cv-00456-CFK Document 36 Filed 08/10/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                        :
                                        :                CIVIL ACTION
Delaware Valley Aesthetics, PLLC et al. :
                 Plaintiffs,            :
                                        :
      v.                                :                No. 20-0456
                                        :
                                        :
Doe et al.                              :
                 Defendants.            :


                                    ORDER

      AND NOW, this 10th day of August 2021, upon consideration of Defendant

Jane Roe’s Motion to not Appear in Court (ECF No. 34) and Plaintiff’s Response

(ECF No. 35), it is hereby ORDERED as follows:

      1. Defendant is permitted to not appear in person in the courtroom for pre-

         trail matters.

      2. Defendant must be available for the Rule 16 conference on September

         16, 2021, by telephone. The teleconference dial-in information is as

         follows: Toll-Free Number: (888) 398-2342, Access Code: 7624030.

      3. Defendant must be available for court arguments, hearings, and

         depositions by zoom.




                                        1
 Case 2:20-cv-00456-CFK Document 36 Filed 08/10/21 Page 2 of 2




4. Defendant must be in the courtroom for an in-person jury trial unless the

   plaintiff agrees to a non-jury trial conducted by video.

                                              BY THE COURT:


                                              /s/ Chad F. Kenney

                                              CHAD F. KENNEY, JUDGE




                                   2
